On Rehearing
This matter is before the Court on rehearing granted, limited to stipulated medical bills and court costs to be submitted on briefs.
We had overlooked the stipulated agreement that the amount of medical expenses, namely $205.00, paid by plaintiff for which he was entitled to be reimbursed was unrelated to the psychiatric portion of the treatment and dealt solely with his claim for medical disability. These medical expenses should be allowed.
Our judgment reversed the Lower Court in its entirety and is therefore incorrect. In view of this stipulation and agreement it is ordered that our previous opinion and judgment be reversed, recalled and voided and the original judgment of the District Court be amended by reducing the amount awarded to the plaintiff to the sum of $205.-00 with legal interest from judicial demand until paid and all costs, and as thus amended the judgment of the Lower Court be affirmed.
Amended and affirmed.